Title: Patrick Henry in Council to Henry Laurens, 18 June 1778
From: Henry, Patrick
To: Laurens, Henry



Wms.burgh June 18th. 1778
Sir.

General Washington sent me an Account of the Drafted Soldiers that have joined the Army from this State; & it appears that not one half of the Number voted by the Assembly have got to Camp. Truth obliges me to add that very few more of the Drafts will ever be got into the Service. I lament this capital Deficiency in our Quota of Troops; but no Efforts of the Executive have been sufficient to prevent it. The Assembly at their late sitting, have directed three hundred & fifty Cavalry & two thousand Infantry to be forthwith raised & to join the grand Army. Some of the former will be raised, but from every Appearance I am sorry to say there is but too little Reason to expect any Success in getting the Infantry. I can only assure you Sir that I shall pay due Regard to the Requisition you are pleased to make for compleating our Quota of men by exerting myself to the utmost altho’ I fear it will be in vain.
The honble Dudley Digges Esqr. lately wrote you a Letter on the Subject of furnishing Congress with a large Quantity of Goods lately purchased by this State. I wish to be favord with an Answer to that proposition quickly as possible because the Goods cannot be disposed of ’til it arrives, & their laying long on Hand will produce some capital Inconveniences. Tobaco in payment will be greatly prefer’d to Cash of which we have a superabundance producing Evils of the most alarming Nature.
With the highest Regard I have the Honor to be Sir
Your most obedient & very humble Servant,

P. Henry
The honbleMr. Laurens

